UNITED STATES DISTRICT COURT
                                                                                    FILED
                            FOR THE DISTRICT OF COLUMBIA                                 10/15/2020
                                                                               Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
PRINCE JONES,                                 )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 1:20-cv-02821 (UNA)
                                              )
                                              )
DISTRICT OF COLUMBIA, et al.,                 )
                                              )
                                              )
                Defendants.                   )


                                 MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). The court will grant the plaintiff’s

application for leave to proceed IFP and dismiss the case for failure to state a claim upon which

relief may be granted. See 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(l).

       It appears that the plaintiff is serving a sentence imposed by the Superior Court of the

District of Columbia for violations of the D.C. Code. See Compl., Dkt. 1, at 18. The plaintiff

purports to bring this civil rights action under 42 U.S.C. § 1983 against the District of Columbia,

the Mayor of the District of Columbia, members of the Council of the District of Columbia, and

several federal employees affiliated with the United States Penitentiary located in Hazelton, West

Virginia (“USP Hazleton”). See Compl. at 2.

       The complaint is comprised of several claims. First, the plaintiff generally alleges that the

District of Columbia defendants have collectively violated his constitutional rights by enacting the

criminal statutes pursuant to which he has been convicted and incarcerated. See id. at 8–10, 20–
44. As a result, the plaintiff alleges that he has had to endure severe restrictions inherent in his

incarceration at federal penitentiaries. See id. at 2–3, 7–8, 17.

       Second, the plaintiff, who was apparently at one point designated to USP Hazleton, alleges

that the named prison employees committed several constitutional violations arising out of his

treatment and other dangerous conditions at that facility. See id. at 3–6, 46–63. He alleges that

his claims are interconnected by a coordinated conspiracy against him, orchestrated by both the

local and federal government. See id. at 2–3. He seeks both a declaratory judgment and

compensatory damages. Id. at 77.

       Insofar as the plaintiff is mounting a challenge to his Superior Court conviction or sentence,

this court is without jurisdiction to adjudicate the claim. “Under D.C. Code§ 23-110, a prisoner

may seek to vacate, set aside, or correct sentence on any of four grounds: (1) the sentence is

unconstitutional or illegal; (2) the Superior Court did not have jurisdiction to impose the sentence;

(3) the sentence exceeded the maximum authorized by law; or (4) the sentence is subject to

collateral attack.” Alston v. United States, 590 A.2d 511, 513 (D.C. 1991). Such a motion must

be filed in the Superior Court, see D.C. Code§ 23-1 l0(a), and “shall not be entertained . . . by any

Federal . . . court if it appears that the [prisoner] has failed to make a motion for relief under this

section or that the Superior Court has denied him relief, unless it also appears that the remedy by

motion is inadequate or ineffective to test the legality of his detention,” id. § 23-1 l0(g); see

Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009) (“Section 23-1 l0(g)’s plain language

makes clear that it only divests federal courts of jurisdiction to hear habeas petitions by prisoners

who could have raised viable claims pursuant to [§] 23-1 l0(a).”).

       With respect to the plaintiff’s demand for damages, the Supreme Court instructs:

            [I]n order to recover damages for allegedly unconstitutional conviction or
            imprisonment, or for other harm caused by actions whose unlawfulness
            would render a conviction or sentence invalid . . . plaintiff must prove that
            the conviction or sentence has been reversed on direct appeal, expunged
            by executive order, declared invalid by a state tribunal authorized to make
            such determination, or called into question by a federal court’s issuance of
            a writ of habeas corpus.

Heck v. Humphrey, 512 U.S. 477, 486–487 (1994). The plaintiff does not demonstrate that his

conviction or sentence has been reversed or otherwise invalidated, and, therefore, his claim for

damages fails. See, e.g., Johnson v. Williams, 699 F. Supp. 2d 159, 171 (D.D.C. 2010), aff’d sub

nom. Johnson v. Fenty, No. 10-5105, 2010 WL 4340344 (D.C. Cir. Oct. 1, 2010).

        Additionally, the plaintiff sues several individual defendants who are domiciled outside of

the District of Columbia. Thus, the ability of this court to exercise personal jurisdiction over these

defendants is unclear. See Fed. R. Civ. P. 12(b)(2); Int’l Shoe Co. v Washington, 326 U.S. 310,

316 (1945) (holding that due process of law requires that, in order to subject a defendant to a

judgment in personam, the defendant must either (1) be present within territory of forum, or (2)

have certain minimum contacts with it such that maintenance of the suit does not offend traditional

notions of fair play and substantial justice) (citations and internal quotation marks omitted).

        The plaintiff has also failed to show that this venue is the appropriate forum for the claims

relating to the conditions at USP Hazleton. Venue in a civil action is proper only in (1) the district

where any defendant resides, if all defendants reside in the same state in which the district is

located, (2) in a district in which a substantial part of the events or omissions giving rise to the

claim occurred (or a substantial part of the property that is the subject of the action is situated), or

(3) in a district in which any defendant may be found, if there is no district in which the action

may otherwise be brought. See 28 U.S.C. § 1391(b); see also 28 U.S.C. § 1406(a). Courts in this

jurisdiction must examine personal jurisdiction and venue carefully to guard against the danger

that a plaintiff might manufacture venue in the District of Columbia. See Cameron v. Thornburgh,
983 F.2d 253, 256 (D.C. Cir. 1993). Here, the events relevant to the plaintiff’s claims allegedly

transpired in West Virginia, rendering dismissal of those claims appropriate under 28 U.S.C. §

1406(a).

       For all of these reasons, the case will be dismissed. A separate order accompanies this

memorandum opinion.


                                                           ________________________
                                                           DABNEY L. FRIEDRICH
                                                           United States District Judge
Date: October 15, 2020